Holmes, J.
This is an action for running the plaintiff down by a runaway horse. It is not for us to consider what our verdict would be on the printed report, but only whether, on the evidence, the presiding judge could have taken it from the jury. The horse was left standing close behind a wagon, and, it would seem likely, caught its bridle on a T-shaped handle of a door in the rear of the wagon, pulled its bridle off, and in this way was started on its run. There was testimony that the horse was fastened by a strap to a twenty-pound weight when he was left. But there was no weight attached at the moment of the accident, and that fact and the escape of the horse are some evidence that he was left without one. We cannot say that the *550jury were not warranted in finding the defendant negligent. See Barnes v. Chapin, 4 Allen, 444 ; McDonald v. Snelling, 14 Allen, 290, 297; Western Union Telegraph Co. v. Quinn, 56 Ill. 319; McCahill v. Kipp, 2 E. D. Smith, 413 ; Rumsey v. Nelson, 58 Vt. 590 ; Garlick v. Dorsey, 48 Ala. 220 ; Goodman v. Taylor, 5 C. & P. 410.
The plaintiff was allowed to testify to his average monthly earnings, and an exception was taken. We are of opinion that the evidence was admissible. There is no question of pleading about it. A part of the immediate damage in all such cases is that the plaintiff is prevented from working. To ascertain the economic value of what he is deprived of, there seems to be no better help than to take his average earnings in the past, subject perhaps to the cautions to be found in the English cases. Phillips v. London & Southwestern Railway, 5 C. P. D. 280, 286, 290; S. C. 5 Q. B. D. 78, 81, 87; 4 Q. B. D. 406, 408. Armsworth v. Southeastern Railway, 11 Jur. 758, 760, ad fin. Ehrgott v. New York, 96 N. Y. 264, 275, 276. New Jersey Express Co. v. Nichols, 4 Vroom, 434, 437. Pennsylvania Railroad v. Dale, 76 Penn. St. 47. Welch v. Ware, 32 Mich. 77, 81. Parshall v. Minneapolis & St. Louis Railway, 35 Fed. Rep. 649, 651. McNamara v. Clintonville, 62 Wis. 207, 210. Collins v. Dodge, 37 Minn. 503. Myhan v. Louisiana Electric Light & Power Co. 41 La. An. 964, 969. See Ballou v. Farnum, 11 Allen, 73, 79. Exceptions overruled.